DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, species 1 for the hub and species 10 for the working end, claims 1-20 in the reply filed on 1/12/2021 is acknowledged.
Claims 21-29 are canceled as being drawn to a nonelected group or species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Germain et al. (US. 20170202612).
Germain teaches an arthroscopic cutting probe (fig. 1; fig. 9-10; para [0052]-[0054]; para [0072]) comprising: a shaft assembly having a distal end (fig. 1 see distal left end; para [0052]-[0055]), a proximal end (fig. 1 see right end near hub 128; para [0055]), and a longitudinal axis (fig. 1 and 9 see longitudinal axis 115; para [0055]); a distal cutting member rotatably attached at the distal end of the shaft assembly (fig. 9 see distal cutting member including distal end of inner sleeve 412 and ceramic member .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Germain.
Germain teaches the arthroscopic cutting probe of claim 2, wherein the distal cutting member comprises a cylindrical metal core (fig. 9 see distal end of inner sleeve 412; para [0072] inner sleeve may be similar to previously described; para [0055] inner sleeve may be metal), but does not explicitly teach the cylindrical metal core encased in a dielectric cover.
Germain teaches a dielectric cover at the distal end (fig. 9 see dielectric ceramic cutter 405; para [0072]) encases a wire-like core to deliver energy to electrodes (fig. 9 see wire 465; para [0076]). 
In another embodiment, Germain teaches the cylindrical metal core extends through a dielectric distal cover (fig. 20A see inner sleeve 718 extends through dielectric cover 735 and insulator 820; para [0091]; para [0099]) in order to serve as a conductive body to deliver RF energy to electrode 725 (fig. 20A see electrode 725; para [0091]). Combining embodiments is within the ordinary skill of a person within the art. 
Accordingly, it would have been obvious to a person having ordinary skill in the art to have powered the electrodes/burr elements by means of extending the inner sleeve through the dielectric housing instead of including a wire electrode configuration in order to allow fewer parts and thus a more modular device with improved structural integrity and reduced risk of failure.
Germain does not explicitly teach wherein the one or more burr elements have a surface area adapted for igniting plasma with an applied RF power of 400W or less.
 However, it is well known in the art that routine experimentation and various experimental design choices could have been used to have arrived at the one or more bun-elements have a surface area adapted for igniting plasma with an applied RF power of 400W or less. 
Accordingly, it would have been obvious to a person having ordinary skill in the art to have arrived at the one or more burr elements have a surface area adapted for igniting plasma with an applied RF power of 400W or less in order to optimize the surface area of the electrodes to limit the power consumption of the device.

Germain does not explicitly teach wherein the one or more burr elements have a total electrically conductive surface area less than 50 mm2. 
However, it is well known in the art that routine experimentation and various experimental design choices could have been used to have arrived at the one or more burr elements have a total electrically conductive surface area less than 50 mm2.
 Accordingly, it would have been obvious to a person having ordinary skill in the art to have arrived at the one or more burr elements have a total electrically conductive surface area less than 50 mm2 in order to optimize the tissue ablation capabilities for a particular application.
Germain does not does not explicitly teach wherein the one or more bun-elements have a total electrically conductive surface area less than less than 25 mm2. 
However, it is well known in the art that routine experimentation and various experimental design choices could have been used to have arrived at the one or more burr elements have a total electrically conductive surface area less than less than 25 mm2.
 Accordingly, it would have been obvious to a person having ordinary skill in the art to have arrived at the one or more burr elements have a total electrically conductive surface area less than less than 25 mm2 in order to optimize the tissue ablation capabilities for a particular application.
Germain does not explicitly teach wherein the one or more burr elements have a total electrically conductive surface area less than 15 mm2. 

Accordingly, it would have been obvious to a person having ordinary skill in the art to have arrived at the one or more burr elements have a total electrically conductive surface area less than 15 mm2 in order to optimize the tissue ablation capabilities for a particular application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SAMEH R BOLES/Primary Examiner, Art Unit 3775